United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2760
                                   ___________

Phyllis Jean Cournan,                  *
                                       *
      Plaintiff - Appellant,           *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
John Ashcroft, Attorney General of the *
United States,                         *    [UNPUBLISHED]
                                       *
      Defendant - Appellee,            *
                                 ___________

                             Submitted: January 17, 2002

                                  Filed: March 7, 2002
                                   ___________

Before LOKEN, HEANEY, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       FBI Special Agent Phyllis Jean Cournan was suspended for ten days on
November 28, 1997, after admitting she had disclosed confidential FBI information
during a high-profile murder investigation. In this Title VII action, Cournan alleges
that the suspension was in retaliation for her 1994 EEOC sex discrimination
complaint and that she received disparate treatment because male FBI agents have
disclosed Bureau information without being disciplined. The district court1 granted
the Attorney General’s motion for summary judgment, concluding that both claims
fail because the FBI obviously advanced a legitimate, non-discriminatory reason for
suspending Cournan -- her unauthorized disclosure of confidential information -- and
Cournan failed to come forward with sufficient evidence that the reason given was
a pretext for either unlawful retaliation or disparate treatment. Cournan appeals the
dismissal of her retaliation claim. After careful review of the summary judgment
record, we affirm for the reasons stated in the district court’s June 25, 2001, Order.
See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE SUSAN WEBBER WRIGHT, Chief Judge of the United
States District Court for the Eastern District of Arkansas.

                                         -2-